DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on June 4, 2020. Claims 1-18 are pending for examination.

Information Disclosure Statement
The IDSs filed on 6/4/2020 and 7/23/2021 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.84(o) because Figure 12 requires suitable descriptive legends for understanding of the drawing because Fig. 12 is missing the parameters for X-axis and Y-axis. 37 CFR 1.84(o) reads as follows:
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15 and 16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For the purpose of examination, Examiner assumes as the claims depend from claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hartmann (DE 102006057680 B3, see attached machine translation).
Regarding claim 1, Hartmann teaches a method for controlling a door movement of a controllable door of a motor vehicle (para 2, move the tail gate or doors with an electromechanical drive), wherein the door (3) is associated with a control device  (1) and a sensor arrangement (para 44, sensor 8) and wherein the door includes a controllable motion influencing device (2) configured to at least partially control and influence a motion of a door wing of the door to alternate between a closed position and an open position, the motion influencing device including a driving device with a drive motor (para 43, an electric drive 2 which, as a movable component, can open and close a tailgate 3), the method comprising: 
providing the sensor arrangement with a current sensor and detecting a motor current of the drive motor with the current sensor; and during a closing motion of the door wing and when the door wing is not yet closed, detecting an obstacle with the control device when a power input of the drive motor rises above a predetermined threshold (para 44, If the electrical current consumption changes unnaturally, for example due to a high current requirement, for example because a force must be applied that exceeds a tolerance range, then the controller 1 concludes that there is an obstacle. A storage and evaluation unit 12 is provided in the controller 1 for determining an obstacle. Target values are stored in the memory unit 12 and are compared with measured actual values. The evaluation unit 12 checks whether the actual value is within a tolerance range of the target values. …A change from 0 to 1 or vice versa takes place as soon as the evaluation unit 12 detects that the tolerance range has been exceeded And para 17, A storage and evaluation unit in the control compares the current consumption with an opening or closing process without an obstacle, as soon as an increased current consumption, i.e. a resistance is detected, an obstacle is assumed when closing or opening the movable component, so that a movement stop. And see also para 59), and 
when the obstacle is detected, stopping the drive motor with the control device (para 59, 1 If the evaluation unit 12 determines values outside the tolerance range in the queries of the travel/time curves A1 or in the current consumption A2 due to an excessive expenditure of force, then the drive 2 is stopped in step M2.).

Regarding claim 2, Hartmann teaches the method according to claim 1, which comprises immediately reversing a rotational direction of the drive motor when the obstacle is detected (Hartmann: para 59, the drive 2 is activated with the defined reversing angle β, so that the tailgate 3 only moves back by the angle β ).

Regarding claim 4, Hartmann teaches the method according to claim 1, wherein a pinching situation is detected when during closing, an obstacle appears in a predetermined angular range near the closed position (Hartmann: Fig. 1 and para 50, in the first sector I the tailgate 3 can cover a very large reversing path, for example 30°).

Regarding claim 6, Hartmann teaches the method according to claim 1, wherein an obstacle is detected when the motor current lies above the predetermined threshold (para 17, A storage and evaluation unit in the control compares the current consumption with an opening or closing process without an obstacle, as soon as an increased current consumption, i.e. a resistance is detected, an obstacle is assumed when closing or opening the movable component, so that a movement stop) over a predetermined time interval (para 18, a specified distance/time profile stored in the memory unit is constantly compared during the opening or closing process; if this deviates from a specific tolerance range and para 55, The evaluation unit 12 therefore carries out query A1 by comparing whether or not there is a normal path/time profile ).

Regarding claim 7, Hartmann teaches the method according to claim 1, which comprises emitting an alarm signal when an obstacle is detected (Hartmann: para 52, acoustic display device 14).

Regarding claim 8, Hartmann teaches the method according to claim 1, which comprises moving the door wing in an opposite direction from a current movement by a predetermined angle value when an obstacle is detected (Hartmann: para 50, In the second sector II, the tailgate 3 could cover a medium reversing path with the reversing angle β, and in the first sector I the tailgate 3 can cover a very large reversing path, for example 30°).

Regarding claim 9, Hartmann teaches the method according to claim 1, which comprises opening the door wing up to a predetermined angle when a pinching situation is detected (Hartmann: para 50, reversing path can also depend on the direction of movement, i.e. if the tailgate 3 encounters an obstacle when closing, it can possibly be opened completely again in the third sector III).

Regarding claim 10, Hartmann teaches the method according to claim 1, wherein the door wing is closed manually or requiring that an acknowledgment be given after detecting an obstacle or a pinching situation (para 59, The drive 2 is then stopped, the controller 1 is at the end of the process sequence and is waiting for a new actuation at one of the control points 4 , 5 , 6).

Regarding claim 14, Hartmann discloses a method for controlling a door movement of a controllable door of a motor vehicle (para 2, move the tail gate or doors with an electromechanical drive), wherein at least one control device (1) and at least one sensor arrangement (para 44, sensor 8) are associated with the door (3) and wherein the door includes a controllable motion influencing device configured to at least partially control and influence a motion of a door wing of the door to alternate between a closed position and an open position (para 43, an electric drive 2 which, as a movable component, can open and close a tailgate 3), the motion influencing device including a driving device with a drive motor (2), the method comprising:
providing the sensor arrangement with a sensor configured to detect a measure of a rotational force required for a closing motion of the door (para 44, he load sensor 8 is a measuring device that measures the power consumption of the electric drive 2. According to specification para 223 and para 16, the measured current is the representative of the load/force rotating the door); 
during a closing motion of the door wing, detecting an obstacle by the control device when the door wing is not yet closed, and the rotational force increases above a predetermined threshold (para 59, If the evaluation unit 12 determines values outside the tolerance range in the queries of the travel/time curves A1 or in the current consumption A2 due to an excessive expenditure of force, then the drive 2 is stopped in step M2 and para 44, If the electrical current consumption changes unnaturally, for example due to a high current requirement, for example because a force must be applied that exceeds a tolerance range, then the controller 1 concludes that there is an obstacle. A storage and evaluation unit 12 is provided in the controller 1 for determining an obstacle. Target values are stored in the memory unit 12 and are compared with measured actual values. The evaluation unit 12 checks whether the actual value is within a tolerance range of the target values. …A change from 0 to 1 or vice versa takes place as soon as the evaluation unit 12 detects that the tolerance range has been exceeded. And para 17, A storage and evaluation unit in the control compares the current consumption with an opening or closing process without an obstacle, as soon as an increased current consumption, i.e. a resistance is detected, an obstacle is assumed when closing or opening the movable component, so that a movement stop); and when the obstacle is detected, stopping the drive motor with the control device (para 59, 1 If the evaluation unit 12 determines values outside the tolerance range in the queries of the travel/time curves A1 or in the current consumption A2 due to an excessive expenditure of force, then the drive 2 is stopped in step M2.).

Regarding claim 15, Hartmann teaches a motor vehicle component for controlling a door movement of a controllable door of a motor vehicle (para 2, move the tail gate or doors with an electromechanical drive), comprising: 
a control device (1)  and a sensor arrangement (para 44, sensor 8); 
a controllable motion influencing device for controlling and influencing a motion of a door wing of the controllable door to alternate between a closed position and an open position (para 43, an electric drive 2 which, as a movable component, can open and close a tailgate 3); 
said motion influencing device including a driving device with a drive motor (2) and said sensor arrangement including a current sensor for detecting a motor current of said drive motor (para 44, he load sensor 8 is a measuring device that measures the power consumption of the electric drive 2); 
said control device being configured, at least while closing the door wing, to detect an obstacle, when the door wing is not yet closed and a power input of the drive motor rises above a predetermined threshold (para 59, If the evaluation unit 12 determines values outside the tolerance range in the queries of the travel/time curves A1 or in the current consumption A2 due to an excessive expenditure of force, then the drive 2 is stopped in step M2. And para 44, If the electrical current consumption changes unnaturally, for example due to a high current requirement, for example because a force must be applied that exceeds a tolerance range, then the controller 1 concludes that there is an obstacle. A storage and evaluation unit 12 is provided in the controller 1 for determining an obstacle. Target values are stored in the memory unit 12 and are compared with measured actual values. The evaluation unit 12 checks whether the actual value is within a tolerance range of the target values. …A change from 0 to 1 or vice versa takes place as soon as the evaluation unit 12 detects that the tolerance range has been exceeded And para 17, A storage and evaluation unit in the control compares the current consumption with an opening or closing process without an obstacle, as soon as an increased current consumption, i.e. a resistance is detected, an obstacle is assumed when closing or opening the movable component, so that a movement stop); and 
said control device being configured to stop the drive motor when the obstacle is detected (para 59, 1 If the evaluation unit 12 determines values outside the tolerance range in the queries of the travel/time curves A1 or in the current consumption A2 due to an excessive expenditure of force, then the drive 2 is stopped in step M2.).

Regarding claim 16, Hartmann teaches the motor vehicle component according to claim 15, configured for carrying out the method according to claim 1 (see claim 1 and 15 above).

Regarding claim 17, Hartmann teaches the motor vehicle component according to claim 15, configured for carrying out the method according to claim 14 (see claim 15 and 14 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Kern et al. (Kern: US 2009/0007489A1).
Regarding claim 3, Hartmann teaches the method according to claim 1, and further teaches detecting a conceivable pinching situation and stopping the drive motor when the door wing is not yet closed and the power input of the drive motor increases above a predetermined threshold (Hartmann: para 17, A storage and evaluation unit in the control compares the current consumption with an opening or closing process without an obstacle, as soon as an increased current consumption, i.e. a resistance is detected, an obstacle is assumed when closing or opening the movable component, so that a movement stop and para 44).
Hartmann does not explicitly disclose wherein a door closing motion of the door is defined by closing the door wing faster in a given angular range up to a gap of a predetermined size and then closing the door wing more slowly.
However, the preceding limitation is known in the art of controlling vehicular doors. Kern teaches
wherein a door closing motion of the door is defined by closing the door wing faster in a given angular range up to a gap of a predetermined size and then closing the door wing more slowly (Fig. 3 and para 40-41, the braking function can be used to brake the vehicle door 2 at the transition into any desired latched position within the function area 100 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kern in order to avoid collision through further opening (Kern: para 57).

Regarding claim 5, Hartmann teaches the method according to claim 4, but does not explicitly disclose wherein the door wing is closed more slowly within the predetermined angular range than outside of the predetermined angular range.
However, the preceding limitation is known in the art of controlling vehicular doors. Kern teaches
wherein the door wing is closed more slowly within the predetermined angular range than outside of the predetermined angular range (Fig. 3 and para 40-41, the braking function can be used to brake the vehicle door 2 at the transition into any desired latched position within the function area 100 and para 42, the braking function for the vehicle door 2 is started if the remaining braking distance up to the target position is less than the calculated braking distance which is required to brake the door with a desired constant braking torque).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kern in order to avoid collision through further opening (Kern: para 57).

Regarding claim 18, Hartmann teaches the motor vehicle component according to claim 15, wherein said control device is configured to detect a conceivable pinching situation and to stop said drive motor when the door wing is not yet closed and the power input of the drive motor rises above the predetermined threshold (Hartmann: para 17, A storage and evaluation unit in the control compares the current consumption with an opening or closing process without an obstacle, as soon as an increased current consumption, i.e. a resistance is detected, an obstacle is assumed when closing or opening the movable component, so that a movement stop and para 44).
Hartmann does not explicitly disclose wherein said control device is configured, when closing the door wing, to first close the door wing faster in an angular range up to a gap of a predetermined size and then to close the door wing more slowly.
 However, the preceding limitation is known in the art of controlling vehicular doors. Kern teaches wherein said control device is configured, when closing the door wing, to first close the door wing faster in an angular range up to a gap of a predetermined size and then to close the door wing more slowly (Fig. 3 and para 40-41, the braking function can be used to brake the vehicle door 2 at the transition into any desired latched position within the function area 100 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kern in order to avoid collision through further opening (Kern: para 57).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Ikeda et al. (Ikeda: US 2018/0142510).
Regarding claim 11, Hartmann teaches the method according to claim 1, but does not explicitly disclose which comprises causing the door wing to move substantially more slowly in a closing operation upon detection of an obstacle or following a pinching situation.
However, Ikeda teaches causing an closing element to move substantially more slowly in a closing operation upon detection of an obstacle or following a pinching situation (Fig.8A-8B, t1 and para 114 and 116, operational speed is reduced after t1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda in order to halt the closing element before reaching the foreign object (Ikeda: para 116)

Regarding claim 12, the combination of Hartmann and Ikeda teaches the method according to claim 11, wherein the door wing is closed even more slowly still within the predetermined angular range if during the preceding closing motion a pinching situation had been detected (Fig.8A-8B, t1 and para 114 and 116, operational speed is further reduced after t2 in Fig. 8A and t3 in Fig. 8B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Bostyn (US 20120073200 A1).
Regarding claim 13, Hartmann teaches the method according to claim 1, but does not explicitly disclose which comprises moving the door wing more slowly up to near the closing position, then slightly opening the door wing again, and then pulling the door wing shut faster.
However, the preceding limitation is known in the art of controlling doors.
Bostyn teaches a system for controlling a door (abstract)  and further teaches moving the door wing more slowly up to near the closing position, then slightly opening the door wing again, and then pulling the door wing shut faster (Fig. 2, V3 before n=2 and V1 after that and para 34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bostyn in order to continue it’s initial movement, after repeated impacts on an obstacle, as quick as possible and automatically as soon as the obstacle is removed (Bostyn: para 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687